DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 11/18/2020, which claims the benefit of the priority of US Provisional application 62/937,475 filed 11/19/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Election/Restrictions
Claims 5-11 and 16 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2021. Applicant’s election without traverse of Group I drawn to a cyclic peptide polymer, in the reply filed on 08/17/2021 is acknowledged. Upon further consideration, the Examiner is withdrawing the species election.
Claim Status
Claims 1-4 and 12-15 are being examined on the merits in this office action. 
Claim 4 is allowable.
Claim Rejections - 35 USC § 102 - Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Silk et al. (Angew.Chem. Int. Ed. 2019, 58, 596 –601) - IDS 11/19/2020 is withdrawn.

	Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C.  forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silk et al. (Angew.Chem. Int. Ed. 2019, 58,596 –601) (IDS filed on 03/12/2021) in view of US PG-PUB 2011/0046345 A1 (hereinafter “the ‘345 publication”) (IDS filed on 03/12/2021) and USPN 7288623 B2 (hereinafter “the ‘623 patent”).
Regarding claim 1, Silk discloses a cyclic peptide monomer of the structure shown below       

                                     
    PNG
    media_image1.png
    254
    312
    media_image1.png
    Greyscale

The cyclic peptide of Silk reads on the instant peptide wherein it has the circled groups and wherein R4  is a covalent bond, and m and n are 3 (See page 597, Fig 2 A).
Silk does not teach p is an integer greater than 1, as in instantly rejected independent claim 1, so that the cyclic peptide is connected to another cyclic peptide of the same general structure. Silk does not teach the addition of phenylalanine or tryptophan as recited in the structure of dependent claim 2.
The ‘345 publication teaches peptide nanotube polymers comprised of alternating monomers of the first peptide ring and monomers of the second peptide ring covalently bonded to one another via a linker (abstract). ‘345 further teaches that the peptides are connected by polymerization via the carboxylic acid and the primary amine functionalities to produce a peptide nanotube polymer (claim 1). The ‘345 publication teaches that the first peptide ring and the second peptide ring are the same prior to and/or after polymerization [0009]. This reads on p being an integer of greater than 1. The ‘345 publication teaches that the described peptide nanotube polymers can enjoy the combined properties of healing and toughness, self-reporting, and tunability and actuation (abstract).
With regards to the hydrophobic side chains such as benzyl (i.e. phenylalanine) and indole (i.e. tryptophan), the ‘623 patent teaches cyclic peptides for assembling molecular tubes (abstract). ‘623 further teaches that the peptides have been shown to have a stable disk and that if the peptide lacks mutually repulsive side-chains, they are shown to stack atop one another in an anti-parallel fashion (abstract). ‘623 further teaches that if the cyclic peptide includes hydrophobic amino acid residues, the molecular tube will insert into a lipid membrane (abstract). ‘623 further teaches that the molecular tubes may be employed as drug carriers, molecular sieves, reaction vessels, and membrane channels (abstract). With respect to the particular positions of the hydrophobic side chains, ‘623 teaches that R1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 3, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as shown in the instant claim 2 (See also Fig. 3A of ‘623). One of ordinary skill in the art would therefore have been motivated to select the hydrophobic amino acids Phe and Trp at the same positions as the cyclic peptide of ‘623 because ‘623 teaches that it important for the insertion into a lipid membrane (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silk with ‘345 and prepare a cyclic peptide monomer where each monomer can be linked to produce a peptide nanotube polymer because ‘345 teaches that the peptide nanotube polymers can enjoy the combined properties of healing and toughness, self-reporting, and tunability and actuation. In addition, it would have been obvious for one of ordinary skill in the art to prepare a cyclic peptide with hydrophobic side chains such as benzyl (i.e. phenylalanine) and indole (i.e. tryptophan) because ‘623 teaches that hydrophobic side chains are important for there to be insertion into the lipid membrane. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in modifying the cyclic peptide of Silk with ‘345 and ‘623 and obtain a cyclic peptide nanotube polymer by covalently linking the peptide monomer because ‘345 teaches that the method prevents dimerization and allows for polymerization of the rings. The disclosures therefore render obvious the instant claim 1.
Regarding claims 2 and 3, the recited cyclic peptide structure of these claims is similar to the cyclic structure of Silk as shown above. In addition, ‘623 teaches addition of amino acids such as phenylalanine and tryptophan (col. 17 and line 1-12). This reads on the phenyl and indole ring in the instant claims. ‘623 further gives the motivation of including Phe and Trp and teaches that if the cyclic peptide includes hydrophobic amino acid residues, the molecular tube will insert into a lipid membrane (abstract).  ‘623 further discloses in Fig. 27a a cyclic peptide structure with a similar structure as the structure of instant claim 2 (see below Fig. 27a). This disclosure renders obvious the structures of instant claims 2 and 3. In addition, with respect to the particular positions of the hydrophobic side chains, ‘623 teaches that R1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 3, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as shown in the instant claim 2 (See also Fig. 3A of ‘623) With regards to p having an integer value of  3 and 8 as shown in claims 2 and 3, respectively, the ‘345 patent teaches peptide nanotube polymers comprised of alternating monomers of the first peptide ring and monomers of the second peptide ring covalently bonded to one another via a linker (abstract) and that the peptide nanotube may comprise a plurality of peptide rings (see claim 10 and paragraphs [0008, 0010]).
                               
    PNG
    media_image2.png
    468
    475
    media_image2.png
    Greyscale

Regarding claim 12, Silk discloses a cyclic peptide monomer of the structure shown below: 
                         
    PNG
    media_image1.png
    254
    312
    media_image1.png
    Greyscale

The cyclic peptide of Silk reads on the instant cyclic peptide wherein it has the circled groups and has the variables R3 is CH2-CH(CH3)2 or (CH2)4-NH2; R4  is a covalent bond, m and n are 3 and Y is H. 
Regarding claims 13-15, Silk reads on the structure of claim 12 as disclosed above. With regards to the phenyl and indole ring, ‘623 teaches addition of amino acids such as phenylalanine and tryptophan (col. 17 and line 1-12) which have the phenyl and indole rings, respectively. ‘623 discloses in Fig. 27a a cyclic peptide structure with similar structure as the instant claim 13 (see structure of Fig 27a above). In addition, with respect to the particular positions of the hydrophobic side chains, ‘623 teaches that R1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 14, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as shown in the instant claim 13 (See also Fig. 3A of ‘623). It would be obvious for one of ordinary skill in the art to use the hydrophobic amino acids in the positions as shown in the instant claims 13-15.  With regards to the protecting group Y, ‘345 teaches that a protecting group was incorporated on the nitrogen of the non-linking residue to prevent dimerization and promote polymerization ([0035 and 0037]. Also, see Fig. 7, which shows the protecting group in one of the Y moieties in the same position as in the instant structure of claims 13, 14 and 15. Furthermore, ‘623 teaches that the peptide may have protected side groups (col. 22, lines 1-25). It would therefore have been obvious for one of ordinary skill in the art to include a protective group to the side groups of the cyclic peptide to promote polymerization.  It would therefore be obvious for one of ordinary skill in the art to put protecting groups on the side groups such as on the nitrogen of the non-linking residue as shown in the instant claims 13-15 rendering obvious claims 13-15.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Silk does not disclose linking via Lys and Glu. '623 has no linkages between the monomers. '345 has Lys-Glu linkages, but each monomer has two Lys or two Glu for forming the linkages (Fig. 7.), not one of each. There is no disclosure or suggestion of the presently claimed linkage scheme. The rejection alleges only that it would have been obvious to link the monomers, not that it would be obvious to do so in the presently claimed manner. Applicant further argues that claim 12 (13 and 14 dependent thereon) the references do not disclose the claimed cyclic peptide monomer having both Lys and Glu and a total of at least 4 residues. Fig. 7 of '345 shows only three residues. Applicant further argues that claims 2 and 13, the references do not disclose the recited monomer having the sequence cyclo[Lys-Ile-Phe-Glu-Trp-Lys] and that the references do not disclose the recited monomer having the sequence cyclo[Lys-Lys-Lys-Glu-Trp-Trp]. 
The arguments presented above have been fully considered but are unpersuasive because the structure disclosed by Silk is similar to the instant structure. Furthermore, ‘345 discloses the same Lys and Glu residues as those recited in the instant claims. Applicants’ argument regarding the number of residues and the sequence is unpersuasive because ‘345 discloses that amino acid substitutions are possible [0013] such as additions, deletions, modifications and substitutions [0049]. The prior art disclosures render obvious the instant claims. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Claims 1-3 and 12-15 are rejected. Claim 4 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615